DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed November 16, 2021 have been fully considered and are persuasive. All previous grounds of rejection are overcome and withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 39 directed to an invention non-elected without traverse.  Accordingly, claim 39 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art references of record are considered to be Telfair, Luttrull ‘487 and Luttrull ‘170 as explained in the previous Office Action. Applicant’s remarks filed 11/16/2021 sufficiently explain why the claims as now amended distinguish over the prior rejections. After further search and consideration, no reference(s) could be found which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792